DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shinichi Hanabusa (US Pub. No.: US2014/0249369) hereinafter Hanabusa.
Regarding claim 1, Hanabusa discloses An endoscope (title) comprising: an insertion portion ([0082] cylindrical main body 2) inserted into a subject or object and comprising a bending portion (Fig. 1 spherical housing 1 /[0082]); one rotating body (Fig. 1 drive section 4 / spherical rotor 41) disposed on a proximal end side (Fig. 1a near reference number 41) of the insertion portion ([0082] cylindrical main body 2) including a rotation center (Fig. 4 center of the spherical rotor 41) and held rotatably around the rotation center (Fig. 4 center of the spherical rotor 41)  in at least three directions ([0047] “The operation based on the three degrees of freedom…”); a controller (Fig. 4 stator 42) provided on the rotating body (Fig. 1 drive section 4 / spherical rotor 41) to allow an operator to rotate the rotating body (Fig. 1 drive section 4 / spherical rotor 41) in the at least three directions; at least three wires (Fig. 4 three drive wires 3) comprising one end (Fig. 2), another end (Fig. 4) and an intermediate portion (the middle portion of drive wires 3 / see annotated Fig. 1) between the one end and the other end, with the bending portion (Fig. 1 spherical housing 1) connected to the one end ([0029] “The one end of the drive wire 3 is fixed to the spherical housing 1 by a fixing portion 31.”) and the rotating body (Fig. 1 drive section 4 / spherical rotor 41) connected to the other end ([0031] “Each drive wire 3 that has passed through the inner peripheral side face is again exposed from the outer peripheral side face via the corresponding through hole 24 and fixed to the surface of the spherical rotor 41 by a fixing portion 32.”); and wire guides (wire guide 23 [0038]) provided so as to correspond to the at least three directions along the at least three wires (Fig. 1 drives wires 3) with respect to the rotating body (Fig. 1 drive section 4 / spherical rotor 41) and formed so as to wind up, around the rotating body (Fig. 1 drive section 4 / spherical rotor 41) along with the rotation, the intermediate portions of the at least three wires corresponding to the directions in which the rotating body (Fig. 1 drive section 4 / spherical rotor 41) rotates ([0031] “Each drive wire 3 that has passed through the inner peripheral side face is again exposed from the outer peripheral side face via the corresponding through hole 24 and fixed to the surface of the spherical rotor 41 by a fixing portion 32.” [0038] “Each drive wire 3 guided to the inner peripheral surface side of the cylindrical main body 2…a groove formed in the inner peripheral surface of the cylindrical main body 2 may be a wire guide]…”)).  

    PNG
    media_image1.png
    376
    965
    media_image1.png
    Greyscale

Regarding claim 2, Hanabusa discloses the endoscope according to claim 1, wherein the rotating body (Fig. 1 drive section 4 / spherical rotor 41) is a spherical body (spherical rotor 41) or part of the spherical body, and the rotation center (Fig. 4 center of the spherical rotor 41) is a center of the spherical body (spherical rotor 41).
Regarding claim 3, Hanabusa discloses the  endoscope according to claim 2, further comprising a holding member (Fig. 1 end portion of cylindrical main body 2 near holes 24) configured to rotatably hold the spherical body (spherical rotor 41), wherein the wire guides (wire guide 23 [0038]) are grooves formed in the holding member ([0031] “Near the end portion of the cylindrical main body 2, the end portion supporting the spherical rotor 41, through holes 24 are formed.” [0038] “Each drive wire 3 guided to the inner peripheral surface side of the cylindrical main body 2…a groove formed in the inner peripheral surface of the cylindrical main body 2 may…[be a wire guide].”) and configured to guide the intermediate portions (middle portion of drives wires 3 see annotated Fig. 1b below) of the at least three wires along a surface of the spherical body (spherical rotor 41).  

    PNG
    media_image1.png
    376
    965
    media_image1.png
    Greyscale

                 Regarding claim 8, Hanabusa discloses an endoscope (title) comprising: an insertion portion ([0082] cylindrical main body 2) inserted into a subject or object and comprising a bending portion (Fig. 1 spherical housing 1 / [0082]) ; a ball (Fig. 1 drive section 4 / spherical rotor 41) made up of one spherical body or part (Fig. 1 spherical rotor 41) of the spherical body (Fig. 1 spherical rotor 41)  disposed on a proximal end side (Fig. 1 near reference number 4) of the insertion portion ([0082] cylindrical main body 2), including a rotation center (Fig. 4 center of the spherical rotor 41) and rotatably held around the rotation center (Fig. 4 center of the spherical rotor 41); a controller (Fig. 4 stator 42) provided on the ball (Fig. 1 drive section 4 / spherical rotor 41) to allow an operator ([0050]) to rotate the ball(Fig. 1 drive section 4 / spherical rotor 41); a wire (Fig. 4 three drive wires 3) including one end (Fig. 2), another end (Fig. 4) and an intermediate portion (middle portion of drive wires 3/ see annotated Fig. 1) between the one end (Fig. 2) and the other end (Fig. 4), with the bending portion (Fig. 1 spherical housing 1 / [0082])  connected to the one end (Fig. 2) and the ball (Fig. 1 drive section 4/ spherical rotor 41) connected to the other end (Fig. 4); and a wire guide ([0038] “Each drive wire 3 guided to the inner peripheral surface side of the cylindrical main body 2…a groove formed in the inner peripheral surface of the cylindrical main body 2 may…[be a wire guide].”) provided so as to correspond to a direction along the wire (Fig. 1 three drive wires 3) with respect to the ball (Fig. 1 drive section 4/spherical rotor 41) and formed so as to wind up ([0031] “Each drive wire 3 that has passed through the inner peripheral side face is again exposed from the outer peripheral side face via the corresponding through hole 24 and fixed to the surface of the spherical rotor 41 by a fixing portion 32.”, around the ball (Fig. 1 drive section 4/spherical rotor 41) along with the rotation, the intermediate portion (middle portion of drive wires 3/ see annotated Fig. 1) of the wire (Fig. 1 drive wires 3) corresponding to the direction in which the ball (Fig. 1 drive section 4/spherical rotor 41) rotates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa.
               Regarding claim 4,  Hanabusa is silent as to wherein end portions (Fig. 4 fixing portion 32 of the three drive wires 3) configured to define a maximum angle of rotation of the spherical body (spherical rotor 41)  in the at least three directions (Fig. 4) are formed in the grooves. 
               However, Hanabusa teaches grooves at the distal end, front cover 11, which is also a spherical body that has similar end portions, end portions 33, by stating, “Grooves (not shown) for passing the respective drive wires 3 are provided in a press-in wall surface of the press-in front cover 11. Each drive wire 3 is laid along the corresponding groove, followed by inserting the engaging end portion 33 into an engaging recess provided at a rear end of the groove to thereby engage the drive wire 3 with the recess,” ([0037]).
               Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include grooves on the proximal end for the end portions, fixing portions 32, to define a maximum  angle of rotation on the spherical body, spherical rotor 41, since Hanabusa included such grooves on a spherical body at the distal end to ensure “the drive wires are fixed to the spherical” end ([0037]).
               Regarding claim 7, Hanabusa is silent as to wherein the wire guides (Fig. 4 three drive wires 3) are at least three grooves formed on a surface of the spherical body (Fig. 4 spherical rotor 41) in at least three directions (Fig. 4). 
              However, Hanabusa teaches grooves at the distal end, front cover 11, which is also a spherical body that has similar end portions, end portions 33, by stating, “Grooves (not shown) for passing the respective drive wires 3 are provided in a press-in wall surface of the press-in front cover 11. Each drive wire 3 is laid along the corresponding groove, followed by inserting the engaging end portion 33 into an engaging recess provided at a rear end of the groove to thereby engage the drive wire 3 with the recess,” ([0037]).
                 Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include at least three grooves formed on a surface of the spherical body at the proximal end in at least three directions since Hanabusa included such grooves on a spherical body at the distal end to ensure “the drive wires are fixed to the spherical” end ([0037]).
	
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa in view of Asselin et al. (US Pub. No.: US2017/0268639) hereinafter Asselin.
Regarding claim 5, Hanabusa is silent as to wherein the controller is formed so as to be freely fitted into the grooves, and the end portions are formed in the holding member at at least three locations so that the controller comes into contact with the end portions. 
However Asselin, in the same field of endeavor, teaches wherein the controller (Fig. 2 object 240)  is formed so as to be freely fitted into the grooves (Fig. 2 slot 222 and slot 232), and the end portions (Fig. 2 levers 221 and 231) are formed in the holding member (Fig. 1 housing 104 near reference numeral 110) at at least three locations (Fig. 2) so that the controller (Fig. 2 object 240) comes into contact with the end portions (Fig. 2 levers 221 and 231).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hanabusa to wherein the controller is formed so as to be freely fitted into the grooves, and the end portions are formed in the holding member at at least three locations so that the controller comes into contact with the end portions, as taught by Asselin, to have the benefit of a friction hold between the” surface contact between the underside of the levers and the housing” ([0029]) and eliminate any difficultly with the introduction of force leverage. 
Regarding claim 6, Hanabusa fails to explicitly disclose wherein the intermediate portions of the at least three wires are wound up around the rotating body via a pulley configured to change extending directions of the at least three wires from one end sides to the other end sides. 
However Asselin, in the same field of endeavor, teaches wherein the intermediate portions (Figs. 3, 4 intermediate portion of the steering wires 324, 334) of the at least three wires (Figs. 3, 4 steering wires 324, 334) are wound up around the rotating body via a pulley (Figs. 3,4 cam 322 and 433) configured to change extending directions of the at least three wires  (Figs. 3, 4 steering wires 324, 334) from the one end sides (distal end 102, [0022-23]) to the other end sides (Fig. 1 proximal end near reference number 110, [0022-23]).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hanabusa with the intermediate portions of the at least three wires are wound up around the rotating body via a pulley configured to change extending directions of the at least three wires from one end sides to the other end sides, as taught by Asselin, to have the benefit of the wires being able operate resulting with a “deflection of the distal end portion 102 of the device 100 (Fig. 1) along a second plant different from the first plane” ([0023]). 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795            

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795